—Writ of habeas corpus in the nature of an application for bail reduction, or for the detainee’s release pursuant to CPL 30.30 (2) (a) upon Queens County Indictment No. 2973/96.
Adjudged that the writ is sustained, without costs or disbursements, to the extent that the matter is remitted to the Supreme Court, Queens County, either to fix bail in an amount which the detainee can meet or to release the detainee on his own recognizance in accordance with the holding of the Court of Appeals in People ex rel. Chakwin v Warden (63 NY2d 120), and to fix such other terms and conditions upon the detainee’s release as may seem to it just and proper.
More than 90 days of delay in bringing the detainee to trial on Queens County Indictment No. 2973/96 are chargeable to the prosecution. Since that is the case, CPL 30.30 (2) (a) commands that the detainee must be released on bail which he is capable of meeting or upon his own recognizance (see, People ex rel. Chakwin v Warden, supra). Sullivan, J. P., Joy, Friedmann and Florio, JJ., concur.